602 F.2d 1243
GEORGIA POWER COMPANY, Plaintiff-Appellee,v.138.30 ACRES OF LAND, situate, lying and being in Land Lot327 of the 3rd Land District 389th G. M. District,Putnam County, Georgia, Defendants,Mildred B. Sanders, a/k/a Mrs. Karl D. Sanders, Jr., et al.,Defendants- Appellants.GEORGIA POWER COMPANY, Plaintiff-Appellee,v.377.61 ACRES OF LAND, situate, lying and being in Land Lots367, 368, 369, 377, 378, 379, 380, 381, 382 and383 of the Third Land District, 389th G.M. District, Putnam County,Georgia, Defendants,Mrs. Nellie W. Larman, et al., Defendants-Appellants.GEORGIA POWER COMPANY, Plaintiff-Appellee,v.532.82 ACRES OF LAND, situate lying and being in the 145thG. M. District, Greene County, Georgia, Defendants,Clifford H. Dyar, Jr., et al., Defendants-Appellants.
Nos. 77-1775 to 77-1777.
United States Court of Appeals,Fifth Circuit.
Sept. 7, 1979.

Charles H. Brown, Statesboro, Ga., for defendants-appellants, in No. 77-1775.
Kenneth L. Millwood, Bruce H. Beerman, Atlanta, Ga., for defendants-appellants, in No. 77-1776.
George D. Lawrence Jr., Eatonton, Ga., for defendants-appellants.
Wallace Miller Jr., W. Warren Plowden, Jr., Macon, Ga., for plaintiff-appellee in No. 77-1777.
Appeals from the United States District Court for the Middle District of Georgia.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion June 6, 1979, 5 Cir., 1979, 596 F.2d 644).
Before BROWN, Chief Judge, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, JOHNSON, GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, and RANDALL, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc.


2
IT IS ORDERED that the causes shall be reheard by the Court en banc on briefs without oral argument.  The Clerk shall set a briefing schedule for the filing of supplemental briefs.



*
 Judge R. Lanier Anderson, III did not participate in this decision